Whitfield, C. J.,
delivered tbe opinion of tbe court.
Tbe action of tbe court in admitting tbe interchange of records, tbe private records kept by a private corporation, was manifestly erroneous. Chicago R. R. Co. v. Provine, 61 Miss., 288. But, with this evidence excluded, there remains nothing to support a verdict for plaintiff. It would have been tbe duty of tbe *328court, if it had submitted this case to a jury on the evidence offered by the plaintiff, and the jury had rendered a verdict for the plaintiff, to have set that verdict aside, and this is the best test as to whether a peremptory instruction could have been given for the defendant.

Affirmed.